Citation Nr: 1640941	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-31 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a left ankle disability.  



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to May 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The February 2013 rating decision denied service connection for left and right hand injury, right hip injury, and left and right ankle sprain.  The June 2013 rating decision denied service connection for right knee strain.  

Jurisdiction over the appeal was subsequently transferred to the RO in Oakland, California.  

The record before the Board consists solely of electronic files known as Virtual VA and the Veterans Benefits Management System.  

The Board remanded the appeal for development of the record in June 2015.  While the appeal was in remand status, the RO granted service connection for residuals of right ankle avulsion fracture.  As the grant of service connection for the right ankle disability constitutes a full grant of the benefit sought on appeal, this issue is no longer before the Board.  

The Board again remanded the case in January 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In an April 2016 Supplemental Statement of the Case (SSOC), service connection continued to be denied for disabilities of the bilateral hands, left ankle, right knee, and right hip.  A statement in support of the claim was received in May 2016, indicating in pertinent part, that the Veteran continued to disagree with the aforementioned denials of service connection.  The Veteran requested that he be provided a Board videoconference hearing in connection with these claims.  

The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing for the Veteran.  He and his representative should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704 (b) (2015).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

